The opinion of the Court was delivered by
Fenner, J.
The defendant appeals from a verdict and sentence for perjury committed by false swearing as a witness under oath in a certain case of State of Louisiana vs. T. J. Ford et al., then pending in the Criminal District Court for the Parish of Orleans.
A motion in arrest of judgment was filed on the grounds:
1st. It does not appear by the indictment herein, and it is not alleged, that the Criminal District Court for the Parish of Orleans was vested with jurisdiction to hear and determine the case of the State of Louisiana vs. T. J. Ford et al.
2d. The said indictment does not cliaige that the facts which the defendant is therein accused of having falsely sworn to were material.
*566..I-
Our Section 858 R. S. is a substantial copy of the first section of the English Statute, 23 Geo. 2. See 2d Bishop Cr. Proc. § 901.
The words “ averring such court or person to have competent authority to administer the same,” have been eliminated from the English law by statute, 14th and 15th Victoria, and under this latter such averment is no longer essential. 2d Bishop Cr. Proc. §§ 901, 902, 914, and notes.
But even under the former statute the courts have held it sufficient, even in absence of express averment, that the jurisdiction and authority should appear, from the facts set out. Id. § 914, and authorities.
Now, in the indictment here, it is averred that the cause of the State vs. T. J. Ford et al., which is described to be a trial for a certain murder, etc., was pending before Section B of the Criminal District Court for the Parish of Orleans, to which it had been regularly and duly apportioned by lot, etc. The contention of defendant is that these averments do not establish that the murder charged was committed in the parish of Orleans, and, therefore, omits an essential fact required to vest the court with jurisdiction. But when we consider that the prosecution for perjury was before the same court in which the perjury was committed, and that the cause referred to was in the same court, we think the court is authorized to take judicial cognizance of its own jurisdiction in said cause.
Thus we read in Archbold, that “where an inferior court derives its jurisdiction from a public statute, it is sufficient to describe the proceeding so as to bring it within the statute; for the court, which tries the perjury, will take judicial notice of the jurisdiction.” 3 Archbold, 594.
If the court may take judicial notice of anything, surely it may do so of-its own jurisdiction in a case which was pending before itself.
The facts charged are ample to enable the court to determine from the face of the record “whether they are sufficient to support a conviction of the particular crime and to warrant judgment;” and this accomplishes the full object of the requirement. 1 Starkie Cr. Pl. 73; Wharton Cr. Pl. and Pr. § 166; 2 Bishop Cr. Pr. § 904. See on this point: State vs. Newton, 1 Iowa, 160; Com. vs. Knight, 12 Mass. 274; Hallock vs. State, 11 Ohio, 400; People vs. Phelps, 5 Wend. 9.
Tn criminal matters technicalities are not to be disregarded; but they must be subjected to reasonable restraints and cannot be allowed to reduce the law to a mere “rhapsody of words.”
*567II.
Although the materiality of the matter sworn to be not expressly averred, yet if the indictment sets forth the facts from which the materiality appears, that is sufficient. 2 Bishop Cr. Proc. § 931; 2 Wharton Cr. L. § 1304; 2 Russell on Cr. 638; 2 Chitty Cr. L. 307.
This disposes of th.e point; for it is perfectly clear from the recitals of the indictment that the matter sworn to was material to the issues in the case. It is only by the most strained suppositions that the testimony might have referred to a different encounter between the same parties, that, the ingenious counsel of defendant seeks to impugn their materiality.
Judgment affirmed.